                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                  Plaintiff,               Case No. 18-20513-3
                                           HON. VICTORIA A. ROBERTS
v.

CHARISE VALENTINE,

              Defendant.
___________________________/

 ORDER DENYING DEFENDANT’S MOTION FOR PRODUCTION OF
BRADY AND JENCKS MATERIALS AND WITNESS LISTS [ECF No. 92]

      Charise Valentine asks the Court to compel the Government to

produce Brady materials and witness lists at least sixty (60) days before trial,

and Jencks materials at least thirty (30) days before.

      Because Valentine fails to give the Court compelling reasons to deviate

from its standard discovery practice, her Motion is DENIED without

prejudice.

      I.     BACKGROUND
      The Government charged Valentine and four co-defendants in a

twelve-count indictment, alleging Valentine was involved in a scheme to

unlawfully distribute controlled substances while working as a medical doctor

in a clinic. Valentine is charged with: Count One – Conspiracy to Possess


                                       1
with Intent to Distribute and to Distribute Controlled Substances in violation

of 21 U.S.C. §§ 841(a)(1), 846; and Counts Seven, Eight, and Nine –

Unlawful Distribution of Controlled Substances in violation of 21 U.S.C. §

841(a)(1) and Aiding and Abetting in violation of 18 U.S.C. § 2.

      A jury trial is scheduled to begin on May 4, 2020.

      The Court entered its Trial Notice and Standing Order regarding, in

part, discovery and inspection of documents. The Court ordered that, upon

request of defense counsel, the Government: provide all Fed. R. Crim. P.

16(a)(1) information and permit defense counsel to inspect, copy, or

photograph any exculpatory/impeachment evidence as required by Brady v.

Maryland, 373 U.S. 83 (1963), United States v. Agurs, 427 U.S. 97 (1976),

and Giglio v. United States, 405 U.S. 105 (1972). Nothing in the Order

required the disclosure of Jencks Act material prior to the time its disclosure

is required by law. The Court specifically noted the duty to disclose is

continuing, even throughout trial.

      In its Discovery Notice, the Government summarized that government

agents obtained evidence from numerous sources. The Government says it

either affirmatively produced that information, or, agreed to make that

information available for inspection upon defense counsel’s request. The



                                      2
Government also noted its obligation to provide materials as required by

Brady and its progeny in time for effective use at trial.

      II.   LEGAL STANDARD
      For most criminal prosecutions, there are three governing rules that

“exhaust the universe of discovery to which a defendant is entitled.” U.S. v.

Presser, 844 F.2d 1275, 1286, n.12 (6th Cir. 1988). Those are: the Brady

doctrine and its progeny, Fed. R. Crim. P. 16, and the Jencks Act. Id.

      The Brady doctrine, derived from Brady v. Maryland, 373 U.S. 83

(1962), requires the Government to disclose evidence that is favorable to the

accused and material to guilt or punishment, as well as evidence that could

be used to impeach the credibility of a government witness. Presser, 844

F.2d at 1281.

      Fed. R. Crim. P. 16(a) requires the Government to disclose, upon

request, “any oral or written statements of the defendant, the defendant’s

prior record, any documents or tangible evidence within the government’s

possession, custody or control [that are material to the defense or to be used

in the Government’s case-in-chief], reports of examinations or tests, and a

summary of any expert witness testimony.” U.S. v. Watson, 787 F.Supp.2d

667, 672 (E.D. Mich. 2011); see also Presser, 844 F.2d at 1285.




                                       3
        The Jencks Act generally requires the Government, upon request from

the defendant, to produce the statements of witnesses who will testify at trial.

United States v. Short, 671 F.2d 178, 185 (6th Cir. 1982).

   I.      DISCUSSION

        Valentine seeks disclosure of Jencks Act, Brady, and Rule 16

materials. The Government argues the Court should deny Valentine’s

request because it has and will continue to timely honor its discovery

obligations.

        A. Patient Files

        After briefing, the parties agree Valentine’s patient files are available

for inspection. Arrangements are being made. This issue is MOOT.

        B. Jencks Act Material

        Valentine “suggests” that the Government commit to providing Jencks

Act materials at least 30 days prior to trial.

        The plain language of the Jencks Act prohibits a district court from

ordering disclosure of this material before a witness has testified on direct

examination. See 18 U.S.C. § 3500(a).

        The Court does not have the authority to compel pretrial disclosure of

Jencks Act material. But the parties agree that the preferred practice in this

                                        4
district is to produce these materials earlier than required, and according to

Valentine’s Amended Notice of Concurrence the Government agrees to

produce two weeks before trial.

      No Court action is needed at this time.

      C. Brady and Rule 16 Materials

      Valentine seeks all Brady materials in the Government’s possession,

or that can be reasonably obtained from other sources, at least 60 days prior

to trial. She says in light of the voluminous discovery in this case, delaying

the production of Brady materials will compromise her ability to investigate

and prepare her defense, and, that this delay may result in more motions

being filed. She also seeks the Government’s witness list.

      The Government says whether the requested materials are covered by

Brady or its progeny depends on who its witnesses are, and thus, there are

three problems with Valentine’s requests: (1) because the trial is months

away, it has not made final witness decisions; (2) even though the

Government intends to provide its witness list earlier than required, it is only

required to provide its witness lists 3 days before trial; and (3) Valentine’s

request seeks the identity of confidential informants, and the Government

has the privilege to deny such disclosure. While there are exceptions to this


                                       5
rule, Valentine fails to show any compelling reason to overcome that

privilege.

      The Court recognizes the necessity of Brady materials to prepare a

vigorous defense and maintain a defendant’s right to a fair trial, but the Court

does have authority to order disclosure of Brady materials and the

Government’s witness list in advance of trial. United States v. Kendricks, 623

F.2d 1165, 1168 (6th Cir. 1980). In her Amended Notice of Concurrence,

Valentine represents that the parties agreed that the Government will

produce Brady material two weeks before trial. The Government did not

contest this representation.

      Further, aside from the fact that the Government has not finalized its

witness list, Valentine fails to show entitlement to more prompt disclosure of

the materials than is set out in the Court’s trial notice and standing order. At

most, Valentine shows a generalized need to prepare for trial. This does not

overcome the privilege of the Government to not disclose the identity of

confidential informants early. Nor does she show that the Court’s trial notice

and standing order is insufficient.




                                       6
  II.      CONCLUSION

        Valentine fails to give the Court compelling reasons to deviate from its

standard discovery practices.

        The Court DENIES Defendant’s Motion without prejudice.

        IT IS ORDERED.

Date: November 5, 2019                            s/ Victoria A. Roberts
                                                  Victoria A. Roberts
                                                  United States District Judge




                                        7
